 RISDON MANUFACTURING COMPANY579RisdonManufacturing Company, Inc.andUnitedSteelworkers of America,AFL-CIO,Petitioner.Case 1-RC-11,693February 25, 1972DECISION, ORDER, AND DIRECTION OFELECTIONBY MEMBERSFANNING, JENKINS, AND KENNEDYUpon a petition duly filed on August 1, 1971, underSection 9(c) of the National Labor Relations Act, asamended, a hearing in this case was held on September2 and 10, 1971, at Boston, Massachusetts, and on Sep-tember 22, 23, 30, and October 1, 1971, at Waterbury,Connecticut, before Hearing Officer Robert C., Rose-mere. Pursuant to Section 102.67 of the National LaborRelations Board Rules and Regulations, the above-entitledmatter was duly transferred by the RegionalDirector for Region 1 to the Board for decision. ThePetitioner and the Employer filed briefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3. Questions affecting commerce exist concerning therepresentation of certain employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and (7)of the Act.4.The Employer, a Connecticut corporation, is en-gaged in the production and the assembling of metaland plastic parts, such as lipstick cases, compacts,aerosol valves, safety pins, drapery hooks, and varioustypes of wire and metal stamped products that are soldto other manufacturers. The main office for the Em-ployer is in Naugatuck, where its Aerosol Division" anditsFabricatedMetal Products Division, hereinaftercalled the MP, are located. The Employer also hasplants located in Danbury, Waterbury, and Thomas-ton,Connecticut. The Naugatuck plant is about 25miles from the Danbury plant, 3-% miles from- the Wa-terbury plant, and 15 miles from the Thomaston plant.All the plants lie within a radius of approximately 30miles.The Employer also filed a Motion To Reopen the Record which will bediscussedinfra.The Petitioner seeks to represent a production andmaintenance unit, including shipping, receiving, andtrucking employees limited to the Employer's plant atNaugatuck, combining the FMP and the Aerosol Divi-sions into a single appropriate unit. As an alternativeunit position, the Petitioner is willing to participate inelections in two separate units of the same employeesof the FMP and the Aerosol Division of the Naugatuckplant. The Petitioner is unwilling to participate in anyother unit determination.The Employer, opposes the Petitioner's unit positionsand contends that all the Employer's plants constitutea single appropriate unit; namely, the two divisions atNaugatuck and the Danbury, Thomaston, and Water-bury plants. As a modified alternative unit position, theEmployer would agree that the FMP Division atNaugatuck and the Danbury plant, which comprise itscosmetic operation, constitute an appropriate unit andthat the Aerosol Division at Naugatuck by itself consti-tutes an appropriate unit. There is no history of collec-tive bargaining.The facts adduced at the hearing show that the FMPDivision was established in 1913 at its present location.The,division's production is devoted to metal stamp-ings which are used in the manufacture of lipstick casesand compacts by the Danbury plant and as componentsby the Employer's other plants. Together with the Dan-bury plant the FMP Division comprises the Employer'scosmetic operation. The various metal stampings pro-duced at the FMP Division, which are sent to otherplants, including the Danbury plant, are finished atthose plants and then shipped directly to customers.Approximately 70 percent of the lipstick cases andcompacts finished and assembled and shipped fromDanbury are primarily made from parts produced atthe FMP Division. The Waterbury plant produces wireformed products such as safety pins, straight pins,drapery hooks, and needles. The Thomaston plant per-formsmetalizing ' operations for products of theAerosol Division, the cosmetic operation, and Water-bury plant, as well as for companies not owned by theEmployer. The Aerosol Division produces aerosolvalves, which are used in aerosol bottles and cans, aswell as plastic components for the aerosol valves, lip-stick cases for the Danbury plant, and some compo-nents for' the Waterbury plant.Until early 1971 the FMP Division was a separateadministrative entity with its own manager, the sameas the other plants and the Aerosol Division. Themanager reported directly to the Employer's executivevice president. In, 1971 the cosmetic operation, consist-ing of the Danbury plant and the FMP Division, wasplaced under an overall manager who reports directlyto the Employer's president. However, the managers ofthe FMP Division and the Danbury plant continue tospend 90 percent'of their time'in their home plants, and195 NLRB No. 109 580DECISIONSOF NATIONALLABOR RELATIONS BOARDthe day-to-day management of the FMP-operation,hasnot been significantly changed. Danbury and the FMPDivision hire employees from their own local areas,train anddirectly supervise their own employees, andhave control of the hiring, promotion, and the givingof raises to such employees. Although there is sometemporary transfer of employees from the 180 to 185employees of FMP to Danbury and to other,plants, thenumber of transfers is minimal. The record shows thatpermanent transfers among the Employer's plants, in-cluding the FMP and Aerosol Division,are insignifi-cant.The Aerosol Division was originally located in Dan-bury, where it started around 1953. The division movedto its Naugatuck location in1967where it was com-bined with the Plastic Division to form the AerosolDivision.Although both the FMP Division and theAerosol Division are located in Naugatuck in one largebuilding, they are physically separated. The FMP Divi-sion occupies the older one-story part of the building,together with the Employer's main offices, and theAerosol Division is located in a new two-story additionto the building. The two divisions are separated by acinder block wall. The Aerosol Division is independ-ently administered and is under the direction of a sepa-rate division manager. The division advertises for itsown help and maintains its own employment office,hires and trains its own employees, and determines thestatus of its employees separately from the FMP Divi-sion. There is little interchange of its 180 nonsupervi-sory personnel between Aerosol and FMP, or amongthe Employer's other plants.In support of its contention that only a companywideunit is appropriate the Employer stresses the followingcommon nexus and' integration among the plants. TheFMP Division toolroom frequently does toolmakingfor the other plants and builds jigs and fixtures for theDanbury, Thomaston, and Waterbury plants. The en-gineering section of the Aerosol Division serves all theplants and builds, installs,and maintains certain equip-ment for the other plants.Machinery and shippingcartons are transferred among the various locations, asthe need arises. The Waterbury plant performs all theprinting for other plants,as well as for its own use, andan independent trucking contractor services all theplants on regularly scheduled trips using employer-owned trailers.In addition,the executive offices arelocated in Naugatuck and most of the purchasing, ac-counting, billing, and accounts receivable for all plantsare handled from these offices. All insurance, includingliability,Workmen's Compensation, Blue Cross, andhealth and accident are similar for all employees withcentral administration' from the main offices in theNaugatuck building.All plant managers meet regularlyon a biweekly basis in the Naugatuck plant and thereare common sales meetings for the-sales-departments ofthe. various plants and divisions. ,The record further shows that employee benefits,such as holidays, vacations, pensions, funeral leave,shift premium, insurance benefits, overtime premium,leaves of absence, credit unions, and related benefits areuniform inall the Employer's plants.The Employeralsomaintains a uniform hiring policy,probationperiod, and training period and has followed the prac-tice for many years of granting uniform wage and fringebenefit increases in all its plants and divisions.While the record supports the Employer's positionthat the Employer's plants are integrated insofar asthey involve executive, overall-managerial, engineering,or service activities, and that uniform wage and person-nel policies are maintained, the record also indicatesthat each plant, and the FMP and Aerosol Divisions,are organized to operate independently from each otherand each has a separate identity. Thus, each plant"buys" products from other plants in the same fashionthat a plant would buy products from the outside, andeach has its own budget. In addition to their own sepa-rate manager, as described above, who has the day-to-day responsibility of running the plants or the divisions,each plant has its own sales force. Although most of thepurchasingfor the various plants is done from, the mainoffice in Naugatuck, such purchases are based on requi-sitions received from individual plants. Personnelrecords of hourly -employees are kept at .the plant leveland each plant advertises for its own help and main-tains its own employment office. The jobs and the skillrequirements of the work at each of the plants areunique, and the machinery used and products pro-duced differ among the plants.,Although the FMP and the Aerosol, Divisions arelocated in the same building and in the same city, therecord shows that in their day-to-day operations theyalso operate independently of each other, the same asthe individual plants. The two divisions are physicallyseparated,are under separate managers,and performdifferent types of work, and there is insignificant inter-change between their supervisory and nonsupervisorypersonnel.,For all practical purposes each of the divi-sions operates in the same manner as individual plantslocated at Danbury, Waterbury, and Thomaston.In view of the foregoing and the entire record, espe-cially the degree of automony in the operations of eachplant and the FMP and, the Aerosol Divisions, the lackof substantial interchange ,. of employees, among thevarious plants and divisions, the stability of the workforce, and the distinctive nature of the work at therespective locations, we are unable to conclude that theEmployer's operations are so functionally integrated asto preclude units smaller than on a multiplant basis.Moreover, we find that the FMP and the Aerosol Divi-sions are sufficiently distinct from each other and the RISDONMANUFACTURING COMPANY581Employer's other plants, including the Danbury plant,to be separately identifiable units consisting of em-ployees which have a substantial community of inter-est.Accordingly, we find that in the circumstances ofthis case the FMP and -the Aerosol Divisions at theEmployer's Naugatuck location constitute separate ap-propriate units and that such separate units will notonly assure to the employees the fullest freedom inexercising the rights guaranteed by the Act, but willalso be viable units for collective-bargaining purposes.'There remains for consideration the unit placementof certain categories of employees which are in dispute.Line foremen and group leaders.The Petitioner con-tends that persons classified in these jobs are super-visors within the meaning of Section 2(11) of the Actand should be excluded from the appropriate units. TheEmployer would include them. The record shows thatunlike salaried foremen under whom they work theyare hourly paid. Generally, however, their hourly rateis higher than that of other employees. They work thesame hours as production employees and do not attendsupervisory meetings. However, line foremen receivecertain time off for personal leave in addition to thesame fringe benefits as the production and maintenanceemployees and as the group leaders. Neither line fore-men nor group leaders have any authority to hire, sus-pend, layoff, discharge, or discipline employees. Therecord shows that they spend most of their time doingphysical work similar to the production or mainte-nance employees in their groups or sections and thattheir special responsibility is to maintain the flow ofwork and their authority over other employees is forthat purpose. They have no independent responsibilityfor the quantity or quality of production performed byemployees with whom they work, and they report tothe foremen if work runs out or if any difficulties areencountered in work flow. Although some of the lineforemen or group leaders may, on occasion, makerecommendations to their foremen as to disciplinaryaction or merit increases, the foremen do not acceptsuch recommendations without making their own inde-pendent investigations. Employee, requests for time offor a change in work status are generally made directlyto the foremen, and when made to group leaders or lineforemen are taken up with the foremen for them to takeindependent action.On the basis of the above and the entire record, wefind that line foremen and group leaders do not possessthe attributes of supervisors under the Act and for themost part are conduits for foremen, and any authoritywhich they exercise over employees with whom theywork is related to their special skills and experience.2See, e.g,DixieBelle Mills, Inc.,139 NLRB 629, 631-632;Matts ShopRite ofSpringfield,182 NLRB 172, 173;Maryland Cap Corp.,182 NLRB686, 687.Accordingly, we find that the line foremen and groupleaders are nonsupervisory employees and shall includethem in units found appropriate herein.Timekeepers, shipping clerks, and production controlclerks:The Petitioner would exclude these threecategories of clericals as lacking a community of inter-estwith unit employees because they receive greaterleave benefits than production and maintenance em-ployees, work a large portion of their time closely withsupervisors, in some cases work the same hours as officeclericals, and are on a separate budget from the hourlyproduction employees. The Employer would includethem as plant clericals. The record shows that the em-ployees involved are hourly paid, have little contactwith office clericals,work out of locations nearproduction areas, and spend a considerable portion oftheir time in the areas with unit employees. The dutiesof all three categories are directly concerned with-unitwork. We find that jobs involved are directly related tounit work and these employees have plant clerical du-ties.Accordingly, we shall include them in the appro-priate units.Research and development employees:The Petitionerwould exclude and the Employer would include thetwo assemblers in the laboratory section and the threetoolmakers and molders who work in the Employer'sresearch and development department. The recordshows that employees in these job categories are allhourly paid, work the same shift as the productionemployees, receive similar wage rates and- fringebenefits, and have skills related to production jobs.However, the record also shows that the research anddevelopment department is geographically separatedfrom the production and maintenance operations, theemployees involved in such work have little or no con-tact with production and maintenance employees, andthere is no interchange or transfer. The research anddevelopment employees work under separate super-vision and production and plant employees are notallowed in the research and development work areas.In agreement with the Petitioner, we find that the re-search and development hourly employees lack suffi-cient community of interest with production andmaintenance employees to require their inclusion in theunits found appropriate herein and we shall, therefore,exclude them.Accordingly, we find that the following employees ofthe Employer constitute appropriate units for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.1.All production and maintenance, shipping, receiv-ing and trucking employees, line foremen, group lead-ers, timekeepers, shipping clerks, and production con-trol clerks employed at the Employer's FabricatedMetal Products Division located in Naugatuck, Con-necticut, excluding watchmen, office employees, re- 582DECISIONSOF NATIONALLABOR RELATIONS BOARDsearch and development employees, salaried em-ployees, guards, and supervisors as defined in the Act,as amended.2.All production and maintenance, shipping, receiv-ing and trucking employees, line foremen, group lead-ers, timekeepers, shipping clerks, and production con-trolclerks employed at the Employer's AerosolDivision located at Naugatuck, Connecticut, excludingwatchmen, office employees, research and developmentemployees, salaried employees, guards, and supervisorsas defined in the Act, as amended.Although the units we thus find appropriate differfrom the plantwide unit at Naugatuck sought by thePetitioner, we shall not dismiss the petition inasmuchas the Petitioner has indicated that it is interested inproceeding to elections in the above units. We shall,therefore, order elections, as provided below, subject tothe Regional Director's ascertaining that the Petitionerhas made an adequate showing of interest among theemployees in the appropriate units. If the Petitionerdoes not desire to participate in an election in the unitsfound appropriate herein, we shall permit it to with-draw its petition without prejudice upon written noticeto the Regional Director within 10 days from the dateof this Decision.On November 18, 1971, after the hearing had closed,the Employer filed a Motion To Open the Record witha supporting affidavit alleging that on September 30,1971, the Employer entered into an agreement for thepurchase of certain assets and equipment of the DorsetDivision of the Dorset Company in Thomaston, as wellas the sublease of that Company's plant premises inThomaston, approximately 15 miles from Aerosol'spresent location. The affidavit also alleges that the Em-ployer has made a firm corporate decision to move theentireAerosol Division from its present location, aswell as the Vacuum-Metalizing plant in Thomaston tothe Dorset property. Accordingly, the Employer con-tends the Aerosol Division in Naugatuck because ofproposed changes in geographical location, personnel,and organization will have material and substantialchanges from the unit requested by the Petitioner. TheEmployer's affidavit further contends that personneland machinery are now being transferred to the Dorsetlocation and that the changeover will be completed byApril 1972. In its opposition the Petitioner contendsthat the proposed change is not of a sufficient size andnature to preclude an immediate, election.The Board, having duly considered the matter, is ofthe opinion that theissuesraised by the Employer'sMotion To Reopen the Hearing in regard to theAerosol Division can best be resolved on the basis ofrecord testimony in the matter. Accordingly,ORDERIt is hereby ordered that the Employer's Motion toReopen the Hearing in regard to the appropriateness ofa unit of the Aerosol Division at the Naugatuck loca-tion be, and it hereby is, granted.IT IS FURTHER ORDERED that the record in this pro-ceeding be, and it hereby is, reopened and, that furtherhearing be held for the purpose of taking testimonywith respect to changes which have occurred in theAerosol Division since the original hearing and howsuch changes have affected the appropriateness of theAerosol Division unit described above.IT IS FURTHER ORDERED that this proceeding beremanded to the Regional Director for Region 1 for thepurpose of conducting such further hearing and thatthe Regional Director be, and he hereby is, authorizedto issue notice thereof.IT IS FURTHER ORDERED, however, that the electionin the unit found appropriate in the Fabricated MetalProducts Division at Naugatuck be held as directedbelow.[Direction of Election3 omitted from publication.]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with them.Excelsior Under-wear, Inc.,156 NLRB 1236;N.L.R.B v. Wyman-Gordon Co.,394 U.S. 759Accordingly, it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligibile voters, must be filed by theEmployer with the Regional Director for Region 1 within 7 days of the dateof this Decision and Direction of Election. The Regional Director shallmake the list available to all parties to the election. No extension of timeto file this list shall be granted by the Regional Director except in extraordi-nary circumstances Failure to comply with this requirement shall begrounds for setting aside the election whenever proper objections are filed